Harvey, J.
(dissenting): The question to be decided is governed-by chapter 69 of the Laws of 1921, which in section 1 defines terms as used in the act and, so far as pertinent, reads:
“(A) The term 'motor vehicle’ . . . shall include all vehicles propelled by any other power than muscular power, . . .” (B) [defines the term “Motorcycle”]. “(C) The term ‘motor truck” shall mean a motor vehicle commonly known as an auto truck, intended for the purpose of transporting any commodity, goods, merchandise, produce or freight; or passengers for hire.”
“Section 2 requires the owner of a motor vehicle to make “application for registration . . . setting forth a brief description of the motor vehicle to be registered, including the name and make of such motor vehicle, engine number, year and model, style, horsepower, name and address of owner, gross weight stated in pounds, and in case of motor trucks the carrying capacity stated in pounds, . . . Provided, That for the purpose of this act the gross weight of all motor vehicles and the carrying capacity of all motor trucks shall be that specified and advertised by the manufacturer or maker thereof . . .” (Italics ours.)
Sec. 3. “All applications for the registration of motorcycles and motor vehicles other than motor trucks, except as otherwise provided, shall be accompanied by an annual license fee as follows: For motorcycles, five dollars; for motor vehicles,- other than motorcycles, used solely for the carrying of persons for pleasure or business, a minimum fee of eight dollars, and in addition thereto fifty cents for each 100 pounds gross weight or major fraction thereof of such motor vehicles in excess of 2,000 pounds; for each electrically-propelled motor vehicle a fee of ten dollars ($10). All applications for the registration of motor trucks except as otherwise herein provided, shall be accompanied by an annual license fee as follows: For motor trucks having a rated carrying capacity of one ton or less, fifteen dollars ($15); . . .”
And for motor trucks having a greater “rated carrying capacity” the fees are larger, depending upon the rated carrying capacity of the motor truck.
It seems clear to me that the statute, read as a whole, and especially the proviso in section 2, leaves no room for doubt that the gross weight of motor vehicles other than motor trucks and the carrying capacity of all motor trucks shall be that specified and advertised by the manufacturer or maker thereof. Hence, it is not the intention of the user of the motor vehicle which determines its class, but what was intended by the original manufacturer.
If it be thought necessary to get away from the plain language of the statute and speculate upon what might have been in the minds of the legislators when the statute was passed we need only to look to the known history of the writing of this law. Prior to this statute *210each motor vehicle other than motorcycles required the payment of a straight $5 fee without regard to its class. (Laws 1919, ch. 88, § 2.) At the time and prior to the meeting of the- legislature of 1921 there had been great agitation for the building of good roads and an effort to find some way to finance the same out of registration fees for automobiles as had been done in many of the states. The then secretary of state, who had charge of the automobile registration, procured copies of statutes from other states and corresponded extensively with officers having charge of the registration of automobiles in other states with reference to their statutes and practices, and when the legislature met he had this data at hand and had prepared a bill which was used as the basis for the law enacted. An examination of the statutes of other states at that time disclosed that there was a great variety in the classification of motor vehicles for registration and in the license fees charged. For example: the statute of Ohio (General Code, § 6290) defines motor vehicles much as our statute; “passenger car” as any motor vehicle designed and used for carrying not more than seven passengers; a “commercial car” as any motor vehicle designed and used for carrying merchandise or freight or for carrying more than seven passengers. The license fee for the passenger car is based upon the horsepower, which is determined by the A. L. A. M. (Association of Licensed Automobile Manufacturers) formula. The fee for commercial cars is the same as passenger cars plus 20 cents for each 100 pounds gross weight of vehicle and load. Fee for trailer is 20 cents per hundred gross weight of trailer and load. In determining that they take the manufacturer’s rating for the load and add the actual weight of the vehicle. For steam driven motor vehicles the horsepower is measured by the rule recognized by the United States government, and for electrically driven motor vehicles the secretary of state must determine the horsepower. In New York (Comp. Laws, pp. 3611, 3615), the term “motor vehicle” is defined much as by our statute. “Omnibus” is defined as any motor vehicle used for the transportation of passengers for hire, and the license fee is based upon the seating capacity for passengers. For motor vehicles commonly known as “auto trucks,” used for the transportation of goods, wares, and merchandise, the schedule of fees is based upon the combined weight of truck and carrying capacity and also that of trailers. For other motor vehicles the license fee is based upon the horsepower, which for gas driven vehicles is determined by the A. L. A. M. formula, *211and for steam driven motor vehicles the fee is, based upon the horsepower rating fixed or advertised by the manufacturers. If the motor vehicle is “equipped with other than pneumatic tires and used for commercial purposes” the fee is increased depending upon the weight of the vehicle. Chauffeurs are required to be licensed. In Connecticut (Gen. Stat. 1915, §§ 1523-1536), there is a general definition of motor vehicles, and it is provided, “Commercial motor vehicles shall include any vehicle designed or used for the transportation of merchandise or freight.” The commission handling the registration determines the carrying capacity of commercial motor vehicles regardless of the horsepower, and for other motor vehicles the fee is based upon the horsepower as determined by the A. L. A. M. formula. In Arkansas (Laws 1921, act 494), the registration fee for automobiles is 25 cents per horsepower, plus 25 cents per hundred weight as shown by the “National Automobile Chamber of Commerce,” and for motor trucks was based upon ton capacity, as was also the fee for trailers. Minnesota taxed automobiles at the list price each year for the first three years, at 75 per cent of the list price for the next two years, and at 50 per cent of the list price thereafter. (Dohs v. Holm, 152 Minn. 529.)
Many other statutes might be cited showing other classifications, and other methods of determining the class to which a motor vehicle belongs. In those states where the registration officers were required to determine the weight, the horsepower, or the carrying capacity of motor vehicles or certain classes of them, much confusion had arisen, necessitating the purchase of special equipment and the employment of mechanical and electrical experts. All this data was turned over to the appropriate committees of the Senate and House, there thoroughly considered, and the measure was introduced in the Senate as a committee bill, and passed both houses, after having been amended as to the amount of registration fee on trucks and in other minor respects (S. J. 251, 354, 405; H. J. 442, 466, 470). The objects to be attained by the bill were, 1st, increased registration fees, which naturally met opposition; 2d, certainty of classification, in order (a) that the owner of any motor vehicle might know definitely the amount of the registration fee he would be required tó pay, and (b) that the registration.officers could handle the matter with certainty, as clerical work, without the necessity of a mechanical department. To accomplish this second purpose there was incorporated in section 2 of the law the following provision:
*212“That for the purposes of this act the gross weight of all motor vehicles and the carrying capacity of .all motor trucks shall be that specified and advertised by the manufacturer or maker thereof.”
Can there be any mistake in the meaning of this language? Immediately after the enactment of the law the secretary' of state obtained by correspondence from the manufacturers the gross weight of all motor vehicles and the carrying capacity of all motor trucks manufactured by them, compiled that data and furnished it to the county treasurers throughout the state as their guide in determining the registration fee to be paid on any automobile or motor truck. That is in accord with the wording of the statute, and has been followed without question through three registration terms.